Case: 16-11225   Date Filed: 04/21/2017      Page: 1 of 5


                                                              [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-11225
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 1:15-cv-00185-MW-GRJ

SCOTT MEYER,

                                                   Plaintiff - Appellant,
versus

CITY OF GAINESVILLE, FLORIDA,
GAINESVILLE POLICE DEPARTMENT,
MICHAEL PRESTON,
Officer,
JOHN DOE,
Unnamed Additional Gainesville Police Officers,
JAMES FRANKLIN,

                                                   Defendants - Appellees,

FRANKLIN G. JAMES,

                                                   Defendant.

                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        ________________________

                                (April 21, 2017)
                Case: 16-11225   Date Filed: 04/21/2017   Page: 2 of 5


Before HULL, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

       This is a straightforward case. The appeal requires us to decide whether an

officer had probable cause to pull over and arrest a driver with an expired vehicle

tag. Upon review, we conclude that the answer is yes.

      On December 17, 2014, Officer James Franklin pulled over Scott Meyer,

who had been driving his new car with an expired dealership tag. The tag was

expired on December 7, 2014. Mr. Meyer explained to Officer Franklin that his

son had been pulled over a few days earlier and issued a citation for driving

without proof of registration. Mr. Meyer also said that he had repeatedly called the

dealership to check on the status of his new tag. After some back and forth,

however, Officer Franklin arrested Mr. Meyer for driving with an expired

registration.

      Mr. Meyer then filed a pro se complaint asserting various claims, including

some under 42 U.S.C. § 1983, against the Gainesville Police Department, various

named and unnamed Gainesville police officers, and the City of Gainesville. The

district court granted the City’s motion to dismiss, and the police officers’ motion

for summary judgment. Mr. Meyer appeals those rulings.

      Although Mr. Meyer raises a litany of arguments in his 80-page pro se brief,

at the end of the day, the merits of his appeal come down to a single question:


                                         2
              Case: 16-11225      Date Filed: 04/21/2017   Page: 3 of 5


whether Officer Franklin had probable cause to arrest him. Mr. Meyer, moreover,

is limited to asserting that lone argument on appeal because he failed to raise any

other arguments when objecting to the magistrate judge’s reports and

recommendations. See Objection to Proposed Findings and Recommendations Re

Defendant City of Gainesville’s Motion to Dismiss, D.E. 22 at 2–13; Objection to

Proposed Findings and Recommendations Re Defendants’ Franklin James and

Michael Preston’s Motion for Summary Judgment, D.E. 30 at 2–15. See also 11th

Cir. R. 3–1 (“A party failing to object to a magistrate judge’s findings or

recommendations contained in a report and recommendation in accordance with

the provisions of 28 U.S.C. § 636(b)(1) waives the right to challenge on appeal the

district court’s order based on unobjected-to factual and legal conclusions if the

party was informed of the time period for objecting and the consequences on

appeal for failing to object. In the absence of a proper objection, however, the court

may review on appeal for plain error if necessary in the interests of justice.”).

      Mr. Meyer conceded in his verified complaint that his son had been pulled

over and cited for driving with an expired registration, and that when Officer

Franklin pulled Mr. Meyer over, the temporary tag was still expired. See St.

Joseph’s Hosp., Inc. v. Hosp. Corp. of America, 795 F.2d 948, 954 (11th Cir.1986)

(“[W]e are to accept the well pleaded facts as true and resolve them in the light

most favorable to the plaintiff.”). Under those circumstances, there was enough to


                                           3
              Case: 16-11225     Date Filed: 04/21/2017   Page: 4 of 5


establish probable cause to arrest Mr. Meyer. See Fla. Stat. § 320.131(5) (“Any

person who knowingly and willfully abuses or misuses temporary tag issuance to

avoid registering a vehicle requiring registration pursuant to this chapter or chapter

319 commits a misdemeanor of the first degree, punishable as provided in

§ 775.082 or § 775.083.”); Wilson v. Attaway, 757 F.2d 1227, 1235 (11th Cir.

1985) (“Probable cause to arrest exists where the facts and circumstances within

the collective knowledge of the law enforcement officials, of which they had

reasonably trustworthy information, are sufficient to cause a person of reasonable

caution to believe that an offense has been or is being committed.”) (citation and

quotation marks omitted); Craig v. Singletary, 127 F.3d 1030, 1042 (11th Cir.

1997) (“Probable cause issues are to be decided on an objective basis by courts

without regard to the subjective beliefs of law enforcement officers, whatever

those beliefs may have been.”); Jordan v. Mosley, 487 F.3d 1350, 1355 (11th Cir.

2007) (“No officer has a duty to prove every element of a crime before making an

arrest.”) (citation omitted). And without an underlying constitutional violation, the

City could not be liable under a § 1983 municipal liability theory.

      As for the motion for summary judgment, Mr. Meyer’s allegations fare no

better when stacked against the evidence collected during discovery. The evidence

merely confirmed what Mr. Meyer swore to in his verified complaint, i.e., that he




                                          4
              Case: 16-11225    Date Filed: 04/21/2017   Page: 5 of 5


was knowingly driving a new car with an expired dealership tag. See, e.g., Scott

Meyer Deposition Tr., D.E. 20 at 5, 7.

      The district court correctly granted the City’s motion to dismiss and the

officers’ motion for summary judgment.

      AFFIRMED.




                                         5